Plaintiff appeals from an order which (1) denied her motion to punish defendant for contempt of court on the ground that he had failed to make certain payments for alimony and counsel fee, as directed in a judgment of separation, and for further incidental relief; and (2) modified the said judgment, upon defendant’s cross application, by reducing the alimony from $70 a week to $60 a week. Order, modified by striking therefrom the second and third ordering paragraphs and by providing, in lieu thereof, the following: “Ordered that defendant’s cross application for an order modifying the judgment be and the same is hereby in all respects denied.” As so modified, the order is affirmed, with $10 costs and disbursements to appellant. No change of circumstances was shown by the defendant since the entry of the judgment less than three months prior to the making of his cross application for reduction in alimony. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.